Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 1 of 20 Page ID
                                 #:12610




           EXHIBIT 9
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 2 of 20 Page ID
                                 #:12611




                                                                                EXHIBIT 18




               Electronic copy available at: http://ssrn.com/abstract=1404078
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 3 of 20 Page ID
                                 #:12612




               Electronic copy available at: http://ssrn.com/abstract=1404078
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 4 of 20 Page ID
                                 #:12613




               Electronic copy available at: http://ssrn.com/abstract=1404078
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 5 of 20 Page ID
                                 #:12614
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 6 of 20 Page ID
                                 #:12615
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 7 of 20 Page ID
                                 #:12616
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 8 of 20 Page ID
                                 #:12617
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 9 of 20 Page ID
                                 #:12618
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 10 of 20 Page ID
                                  #:12619
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 11 of 20 Page ID
                                  #:12620
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 12 of 20 Page ID
                                  #:12621
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 13 of 20 Page ID
                                  #:12622
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 14 of 20 Page ID
                                  #:12623
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 15 of 20 Page ID
                                  #:12624
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 16 of 20 Page ID
                                  #:12625
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 17 of 20 Page ID
                                  #:12626
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 18 of 20 Page ID
                                  #:12627
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 19 of 20 Page ID
                                  #:12628
Case 2:17-cv-01076-DSF-AS Document 216-9 Filed 10/15/18 Page 20 of 20 Page ID
                                  #:12629
